Opinion disidente emitida por la
Jueza Presidenta Señora Naveira Merly.
El recurso ante nos plantea una de las controversias que frecuentemente se suscitan cuando se disuelven los lazos de afecto y solidaridad en un matrimonio: la liquida-ciOn de la comunidad de bienes que surge al dejar de exis-tir la sociedad legal de gananciales por el divorcio.
Por entender que la conclusion a que ilega la mayorIa del Tribunal despoja a un comunero de su derecho de pro-piedad, al reconocer una participación mayor al condueño que ha tenido el control absoluto de lo bienes del caudal, disentimos.
A continuación detallaremos al trasfondo fáctico y pro-cesal que da lugar al presente recurso.
I
El Sr. Tomás RodrIguez Navarro y la Sra. Carmen I. Montalván Ruiz contrajeron matrimonio el 23 de marzo de 1975 bajo el regimen de sociedaci legal de gananciales. Al momento del matrimonio ambos eran estudiantes a tiempo completo, por lo cual dependIan económicamente del padre del señor Rodriguez Navarro, Don Tomás RodrIguez DIaz (en adelante Don Tomás), y residIan en una estructura y terreno propiedad de Oste. Posteriormente y coetáneo al nacimiento de su primera hija, el matrimonio se trasladó a otra residencia -tambiOn propiedad de Don Tomás- ubi-cada en el Barrio Montellano de Cidra.
Entre 1977 y 1978 el matrimonio Rodrlguez-Montalván comenzó a operar un negocio de avicultura con la ayuda de Don Tomás, quien costeó los materiales y la mano de obra *441para la construcción de cinco ranchos destinados a la crianza de pollos. Los ranchos se levantaron en la misma finca donde ubicaba la residencia conyugal. En 1980 el ma-trimonio obtuvo un préstamo comercial de la Administra-ción de Pequeños Negocios (S.B.A., por sus siglas en inglés) por $150,000 para el negocio de avicultura.(1) Para obtener ese préstamo, Don Tomás y su esposa, Doña Manuela Navarro Barros, comparecieron como codeudores garanti-zando la deuda con una hipoteca sobre un inmueble de su propiedad. El dinero del préstamo se utilizó totalmente para la construcción de cinco ranchos adicionales para el negocio de avicultura. Este préstamo se pagó con los ingre-sos del negocio avícola del matrimonio Rodríguez-Montalván.(2) Durante ese mismo año, ese matrimonio construyó una nueva residencia en un terreno propiedad de Don Tomás, quien sufragó todos los gastos de edificación.
Así las cosas, mediante Sentencia de 17 de junio de 1983, se decretó el divorcio del matrimonio Rodríguez-Montalván por la causal de separación. De esta forma quedó disuelta la sociedad legal de gananciales y surgió una comunidad de bienes compuesta por los ex cónyuges. En el proceso de divorcio se acordó que la señora Montal-ván Ruiz continuaría residiendo con los dos hijos menores de edad habidos durante el matrimonio “en [la] propiedad ganancial de ambos, demandante y demandado”.(3) Ade-más, se acordó que el señor Rodríguez Navarro asumiría el pago de todas las deudas del matrimonio.(4) El préstamo *442comercial de $150,000 de la S.B.A. se continuaría pagando con los ingresos del negocio avícola.
Luego de decretado el divorcio y de haber dejado de exis-tir la sociedad legal de gananciales, el señor Rodríguez Navarro asumió el control absoluto y la administración de la comunidad de bienes, constituida principalmente del nego-cio de avicultura. Esto le permitió disponer de los ingresos de dicho negocio.(5) La señora Montalván Ruiz, por su parte, se trasladó a residir de forma gratuita junto a sus dos hijos a un inmueble propiedad de Don Tomás. El 7 de agosto de 1986 el señor Rodríguez Navarro, dentro de sus gestiones como único administrador del negocio, obtuvo un préstamo comercial de la Corporación de Crédito y Desa-rrollo Comercial (C.C.D.C.) por la cantidad de $282,150, que se pagaría con los ingresos del negocio avícola. Esta suma se invirtió para ampliar el negocio mediante la cons-trucción de seis ranchos adicionales de avicultura. Para diciembre de 1993 el balance de este préstamo era de $198,726.50.
El 5 de agosto de 1994, aproximadamente diez años des-pués de la disolución del matrimonio, la señora Montalván Ruiz presentó una demanda ante el tribunal de instancia en la que, aunque se hace referencia a la liquidación de la sociedad legal de gananciales, realmente se trata de la li-quidación de la comunidad de bienes postganancial de los ex cónyuges Montalván Ruiz y Rodríguez Navarro. Alegó, en síntesis: (1) que durante el matrimonio las partes ad-quirieron bienes muebles e inmuebles que gozaban de la naturaleza de gananciales; (2) que entre tales bienes se encuentra un solar donde se construyó una estructura de bloques y hormigón dedicada a vivienda, localizada en el Barrio Montellano, valorada aproximadamente en $200,000, que quedó bajo el dominio y la administración del señor Rodríguez Navarro desde 1985 y que éste ha mantenido arrendada desde esa fecha; (3) que luego de de-*443cretado el divorcio, el señor Rodríguez Navarro ha tenido bajo su control y dominio el negocio de avicultura que es-tablecieron los ex cónyuges durante el matrimonio com-puesto de diez ranchos con maquinaria y equipo para la crianza de pollos que mantenía como contratista indepen-diente con la Compañía To-Ricos, Inc.; (4) que el valor de los ranchos, el equipo y las ganancias del negocio excedían la cantidad de $500,000; (5) que los bienes muebles adqui-ridos durante el matrimonio quedaron bajo el absoluto control y dominio del señor Rodríguez Navarro; (6) que el valor total de los bienes de la comunidad excedía la cantidad de $500,000. Además, la señora Montalván Ruiz reclamó la participación del cincuenta por ciento sobre el valor y las ganancias del negocio avícola ascendentes a $631,715 para el período comprendido entre 1983 y 1993.
Luego de aquilatar los argumentos de las partes, el foro de instancia emitió una sentencia el 8 de octubre de 1997 y determinó que
... Rodríguez [Navarro] tuvo ingresos netos de $631,715 de 1983 a 1993 y la reclamación de la demandante [señora Montalván Ruiz] se limita a esos años. Todos los ingresos de Rodríguez provienen de su trabajo como avicultor y se estipularon a base de las planillas de contribución sobre ingresos de Rodrí-guez para los años de 1983 a 1993. En estas [sic] sólo se reduce [sic] los intereses pagados de los préstamos, no el principal.
El demandado [Rodríguez Navarro] recibió exclusivamente los beneficios de un negocio de crianza de pollos desde el 1983 al 1993, de lo que tiene derecho la demandante [Montalván Ruiz] a recibir la mitad luego de deducirse la suma proporcional producida por los ranchos que construyó el demandado [Rodríguez Navarro] luego del divorcio (6/16 ó 3/8 partes) y los pagos del principal del préstamo ganancial para el negocio que hizo el demandado al S.B.A. y no se incluyó como deducción para estimar el ingreso neto ($150,000). Por lo tanto, de los $631,715 debemos reducir 3/8 partes correspondientes a los seis ranchones construidos $236,893.12 para un sobrante de $394,821.88. De esta suma procede deducir los $150,000 del préstamo, lo que deja un caudal neto de $244,821.88. Por ende, corresponde a la demandante la suma de $122,410.94. (Énfasis suplido y citas omitidas.)
*444Con relación a la residencia construida durante el ma-trimonio, el foro sentenciador determinó que no era ganancial. Resolvió que pertenecía a Don Tomás y su es-posa por haber sido éstos quienes sufragaron los gastos para su edificación.
De esta determinación recurrió el señor Rodríguez Navarro ante el Tribunal de Circuito de Apelaciones (Tribunal de Circuito). El foro apelativo, mediante Sentencia de 26 de enero de 1999, revocó la que emitió el foro de instancia y resolvió que al ser superior el pasivo de la sociedad legal de gananciales a su activo a la fecha de su disolución, no existían bienes que liquidar. De otra parte, determinó que, por haber asumido el señor Rodríguez Navarro el rema-nente de la deuda de $150,000 del préstamo con S.B.A., se liquidó implícitamente el haber ganancial y los ranchos de crianza de pollos pasaron a su patrimonio privativo.
Inconforme, la señora Montalván Ruiz adujo ante nos que el Tribunal de Circuito erró al determinar que los in-gresos percibidos por el señor Rodríguez Navarro eran per-sonales y no frutos generados por la comunidad de bienes entre las partes luego del divorcio.(6)
Expedimos el auto solicitado y, con el beneficio de los argumentos de las partes, procedemos a resolver.
HH HH
En síntesis, el recurso ante nos requiere que determine-mos la naturaleza privativa o ganancial de un negocio aví-*445cola en marcha, a los fines de liquidar una comunidad de bienes que surgió al extinguirse por divorcio la sociedad legal de gananciales. De determinarse que el negocio aví-cola era un bien ganancial, tendríamos que precisar la forma más adecuada para llevar a cabo el avalúo del nego-cio y las ganancias percibidas.
A. La sociedad legal de gananciales
La sociedad legal de gananciales es el régimen econó-mico supletorio, establecido por disposición de ley, a falta de estipulación en contrario o cuando esa estipulación es ineficaz o insuficiente. Ésta se encuentra definida en el Código Civil por los efectos que produce al momento de su disolución. De esta forma, el Art. 1295 del Código Civil, 31 L.P.R.A. see. 3621, dispone que los cónyuges, a la disolu-ción del matrimonio, harán suyos por mitad las ganancias y los beneficios obtenidos indistintamente por cualquiera de ellos durante el matrimonio. Explica el profesor Diez-Picazo que
... se trata de un sistema en que la ganancia o beneficio se hace común, pero que no se atribuye a cada cónyuge sino a la disolución de la sociedad de gananciales, y se parte del presu-puesto de que aquella ganancia o beneficio es de ambos porque aun cuando un cónyuge haya tenido una intervención decisiva en la adquisición ... la contabilización como ganancia es obra del ahorro y sacrificio también del otro. (Énfasis suplido.) L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 7ma ed., Madrid, Ed. Tecnos, 1997, Vol. IV, pág. 175.(7)
El régimen de la sociedad legal de gananciales comienza el día de la celebración del matrimonio y concluye con su *446disolución, ya sea por muerte, nulidad o divorcio. Art. 1296 del Código Civil, 31 L.P.R.A. see. 3622. Mientras exista la sociedad legal de gananciales, ambos cónyuges serán sus administradores y sólo por mandato expreso o tácito de uno de ellos, el otro podrá ejercer la administración exclusiva. Arts. 91 y 93 del Código Civil, 31 L.P.R.A. sees. 284 y 286.
Nuestro ordenamiento jurídico reconoce como axioma primordial el patrimonio individual de los cónyuges sepa-rado del de la sociedad. Pujol v. Gordon, 160 D.P.R. 505 (2003); García v. Montero Saldaña, 107 D.P.R. 319, 335 (1978). Cónsono con lo anterior, el carácter ganancial o pri-vativo de los bienes de un matrimonio contraído bajo el régimen de gananciales se ha establecido en el Código Civil. Así, el Art. 1301 (31 L.P.R.A. see. 3641), declara como bienes gananciales: los adquiridos por título oneroso a costa del caudal común, independientemente que la adqui-sición sea para beneficio de la sociedad o de uno sólo de los cónyuges; los obtenidos por la industria, sueldo o trabajo de cualesquiera de los cónyuges, y los frutos, las rentas o los intereses percibidos o devengados durante la vigencia del matrimonio, provenientes de los negocios u otros bienes gananciales o privativos.(8)
De otra parte, los bienes del matrimonio se presumirán gananciales mientras no se demuestre que pertenecen pri-vativamente al marido o a la mujer, a tenor con el Art. 1307 (31 L.P.R.A. see. 3647). El peso de la prueba para rebatir el presunto carácter ganancial recae sobre quien sostiene la naturaleza privativa del bien objeto del litigio. González v. Quintana, 145 D.P.R. 463, 468-469 (1998); Echevarría Jiménez v. Sucn. Pérez Meri, 123 D.P.R. 664, *447681 (1989); Espéndez v. Vda. de Espéndez, 85 D.P.R. 437, 441-442 (1962). Ahora bien, a los fines de satisfacer la con-ciencia del juzgador, el rigor de la prueba es menor cuando se trata de un pleito entre ex cónyuges o entre los herede-ros de uno y el cónyuge supérstite, que cuando se litigan intereses de terceros. García v. Montero Saldaña, supra, pág. 335.
El matrimonio compuesto por el señor Rodríguez Navarro y la señora Montalván Ruiz inició un negocio de avicul-tura entre 1977 y 1978. Don Tomás, el padre del señor Rodríguez Navarro, los ayudó costeando los materiales y la mano de obra para la construcción de cinco ranchos para la crianza de pollos.(9) Posteriormente, en 1980, el matrimo-nio Rodríguez-Montalván obtuvo un préstamo comercial de la S.B.A. por $150,000. El matrimonio utilizó el importe del préstamo para ampliar el negocio mediante la construcción de cinco ranchos dedicados a la crianza de pollos. Ese prés-tamo se pagó en su totalidad con los ingresos del negocio avícola. A la luz de los preceptos previamente discutidos, resulta forzoso concluir que los cinco ranchos construidos con el préstamo de la S.B.A. durante la vigencia de la so-ciedad legal de gananciales pertenecen a la extinta socie-dad y, por ende, a la comunidad de bienes postganancial y al momento de llevar a cabo la liquidación, será necesario dividirlos por mitad entre los ex cónyuges. Resuelto este extremo, debemos dilucidar la naturaleza de los otros ran-chos construidos, una vez disuelta la sociedad de ganancia-les, pero vigente la comunidad de bienes postganancial.
B. La comunidad postganancial
Como previamente indicamos, la sociedad legal de bie-nes gananciales concluye con la disolución del matrimonio. Art. 1315 del Código Civil, 31 L.P.R.A. see. 3681. Sin em*448bargo, puede ocurrir que su liquidación no sea coetánea con el divorcio y que, ante la inexistencia de un plazo legal para solicitar tal liquidación, se prolongue un estado de indivisión de los bienes que antes pertenecían a la sociedad conyugal por un tiempo relativamente largo. Este estado de indivisión ha sido denominado por algunos autores como la comunidad postganancial. M. Rivera Fernández, La Comunidad Postganancial, Barcelona, J.Ma. Bosch, editor, 1997, págs. 9 y 26.
Joaquín J. Rams Albesa establece que
[l]a comunidad postganancial constituye una comunidad de bienes en estado de liquidación entre quienes ostentan su ti-tularidad activa o pasiva (... los ex cónyuges, un cónyuge y los herederos del otro, o los herederos de uno y otro cónyuges) .... J.J. Rams Albesa, La Sociedad de Gananciales, Madrid, Ed. Tecnos, 1992, pág. 416.
En repetidas ocasiones hemos señalado que luego de ex-tinta la sociedad de gananciales nace una comunidad de bienes de la cual los ex cónyuges son comuneros hasta que se liquide.(10)
Como bien indica Rivera Fernández, “nos encontramos con un patrimonio cuyo destino natural es su liquidación, caracterizado por la nota esencial de la existencia de una situación de cotitularidad sobre el mismo...”. (Énfasis su-plido y en el original.) Rivera Fernández, op. cit., pág. 28. A la comunidad de bienes que surge entre los ex cónyuges no le aplicarán las normas relacionadas con la sociedad de gananciales, sino aquellas referentes a la copropiedad que, en ausencia de pacto o de disposiciones especiales, está re-gida por los Arts. 326 a 340 del Código Civil, 31 L.RR.A. sees. 1271-1285. En el caso de marras el matrimonio Ro-dríguez-Montalván se disolvió mediante Sentencia de di*449vorcio de 17 de junio de 1983, extinguiéndose de esta forma la sociedad legal de gananciales compuesta por ambos. La extinta sociedad legal de gananciales no se liquidó luego de disuelto el vínculo matrimonial. En consecuencia, entre la señora Montalván Ruiz y el señor Rodríguez Navarro sur-gió una comunidad de bienes consistente, principalmente, en el negocio avícola que administraba el señor Rodríguez Navarro. Ahora nos corresponde examinar la naturaleza de los bienes adquiridos luego del divorcio a la luz de los preceptos aplicables a la nueva relación jurídica postmatri-monial surgida entre los ex cónyuges.
La comunidad de bienes, en sentido genérico, es lo que se conforma “cuando la propiedad de una cosa o de un de-recho pertenece pro indiviso a varias personas”. Art. 326 del Código Civil, 31 L.P.R.A. see. 1271. La comunidad puede recaer sobre toda clase de derechos. Por otro lado, la copropiedad o condominio se refiere a cotitularidad cuando se presenta en el derecho de propiedad y únicamente puede recaer sobre cosas específicas y determinadas. F. Puig Peña, Compendio de Derecho Civil Español, 3ra ed. rev., Madrid, Eds. Pirámide, 1976, T. II, págs. 259-260; J.R. Vélez Torres, Curso de Derecho civil, San Juan, Universidad Interamericana de Puerto Rico, 1983, T. II, págs. 143-144. En este sistema cada comunero posee una parte alícuota, no concreta, en la cosa.(11) J. Castán Tobeñas, Derecho civil español, común y foral, Madrid, Ed. Reus, 1992, T. 2, Vol. I, pág. 460.
Conforme el Art. 327 del Código Civil, 31 L.P.R.A. see. 1272, la participación de los comuneros, tanto en los bene-ficios como en las cargas, será en proporción a sus cuotas. En casos como el de autos, la participación de los comune-ros, es decir, de los ex cónyuges, será por partes iguales. Calvo Mangas v. Aragonés Jiménez, 115 D.P.R. 219, 228 (1984). Cada uno de los ex cónyuges ostenta
*450... una cuota abstracta sobre el “totum”ganancial subsistente mientras perviva la expresada comunidad postganancial y hasta que, mediante las oportunas operaciones de liquidación-división, se materialice en una parte individualizada y con-creta de bienes para cada uno de los comuneros. (Énfasis en el original.) Rivera Fernández, op. cit., pág. 34.
Las cuotas de los ex cónyuges recaerán sobre los bienes que antes pertenecían a la sociedad legal de gananciales. Lo anterior obedece a que precisamente la comunidad está integrada por los bienes que en el momento de la disolu-ción de la sociedad constituían la masa común y por los frutos que tales bienes produjeron. Diez-Picazo y Gullón, op. cit., pág. 215; Rams Albesa, op. cit., pág. 418; Rivera Fernández, op. cit., pág. 72.(12) De otra parte, resulta im-portante señalar que
... si se parte de la admisión de que sobre la masa ganancial tienen ambos cónyuges una directa e inmediata titularidad activa y pasiva ... no se pueden presentar cuestiones o inte-rrogantes artificiosos sobre la posición de los cónyuges, ex cón-yuge o herederos respecto de tales bienes: son titulares de una comunidad .... (Énfasis en el original suprimido y énfasis suplido.) Rams Albesa, op. cit., pág. 417.
El Art. 333 del Código Civil, 31 L.P.R.A. see. 1278, dis-pone que los condueños tendrán la plena propiedad de su cuota, así como de los frutos y las utilidades que les correspondan. En vista de este derecho de propiedad, mientras subsista la comunidad de bienes, cada uno de los ex cónyuges podrá servirse de las cosas comunes, siempre que disponga de ellas conforme a su destino y no se vea perjudicado el interés de la comunidad ni se impida a los demás copartícipes utilizarlas según su derecho. Art. 328 del Código Civil, 31 L.P.R.A. see. 1273. De lo anterior se *451puede colegir que las facultades atribuidas a los comuneros sobre la cosa común “están necesariamente subordinadas al derecho de todos los demás”. (Enfasis en el original.) Residentes Sagrado Corazón v. Arsuaga, 160 D.P.R. 289, _(2003).
Sobre este particular, Santos Briz, según citado en Soto López v. Colón, 143 D.P.R. 282, 289 (1997), aclara que “ ‘[u]sar las cosas de manera que perjudi [que] al interés de la comunidad es, desde luego, que uno de los condominos la posea todo ella excluyendo a los demás ...’. [(Énfasis suplido.) J.] Santos Briz, [Derecho Civil: Teoría y Práctica, Madrid, Ed. Rev. Der. Privado, 1973, T. II,] pág. 323 esc. 9”. El citado tratadista expone, además, que “el condomino que ocupe la mayor parte de la cosa común ha de devol-verla a la masa común para el disfrute de sus copartícipes y el suyo propio, en la proporción que le corresponda ...”. Santos Briz, op. cit, pág. 324. Mientras exista la comuni-dad de bienes, “ninguno de los ex cónyuges puede tener el monopolio de ella”. (Énfasis suplido.) Soto López v. Colón, supra, pág. 289.(13)
Durante el período de indivisión de la comunidad post-ganancial podría ocurrir que se lleven a cabo adquisiciones con bienes procedentes de la extinta sociedad legal de ga-nanciales para incrementar el bien común, que se incorpo-ren nuevos bienes al patrimonio provenientes de los que pertenecían a la sociedad conyugal o, como ocurrió en el caso ante nos, que la adquisición se lleve a cabo por cuenta *452y en representación de la comunidad postganancial. (14) En este último caso, señala el tratadista Rivera Fernández, que “a falta de declaración de voluntad en contrario, el bien adquirido entraría a formar parte del patrimonio colectivo indiviso”. (Enfasis suplido.) Rivera Fernández, op. cit., pág. 80.
En el caso de autos, luego de quedar disuelto el matri-monio Rodríguez-Navarro, no se llevó a cabo la correspon-diente liquidación de la sociedad legal de gananciales. En consecuencia, los bienes pertenecientes a la sociedad, así como las cargas, pasaron a formar una comunidad de bie-nes donde la cuota de ambos ex cónyuges es por partes iguales, conforme surge de las normas reseñadas. Los bie-nes y las cargas que antes conformaban el haber ganancial *453sufrieron transformaciones. En primer lugar, el negocio avícola en marcha quedó bajo la exclusiva administración del señor Rodríguez Navarro. Éste, como parte normal de las operaciones y administración del negocio, obtuvo un préstamo comercial por $282,150. El importe del préstamo se utilizó para ampliar el negocio mediante la construcción de seis ranchos. En vista de las anteriores transacciones, tanto la deuda común como los bienes del negocio aumentaron. Así es que para 1993 el negocio avícola pro-piedad de ambos ex cónyuges contaba con un total de once ranchos. A su vez, la deuda del préstamo tenía un balance de $198,726.50.
Así, los seis ranchos, construidos con el préstamo comer-cial otorgado al negocio por C.C.D.C., entraron a formar parte del patrimonio colectivo pro indiviso de la comunidad de bienes postganancial y los ex cónyuges son dueños de una cuota sobre éstos en partes iguales. Como se puede ob-servar, nos encontramos ante una ampliación de un nego-cio avícola perteneciente al patrimonio común. La cons-trucción de los seis ranchos fue posible gracias a un préstamo comercial que se obtuvo gracias al negocio que, a su vez, se pagó con los ingresos provenientes de él.
No cabe duda que el señor Rodríguez Navarro llevó a cabo la ampliación del negocio avícola en el ejercicio de sus funciones como administrador de este bien común con la aprobación tácita de la condueña, la señora Montalván Ruiz, y en representación de la comunidad post-ganancial.(15) De lo anterior se colige que no estamos me-ramente ante un aumento en el valor del caudal común producto del trabajo de uno de los condueños, como ha re-suelto la mayoría del Tribunal. En el caso de autos, el se-*454ñor Rodríguez Navarro llevó a cabo gestiones administra-tivas, de forma unilateral, en representación de la comunidad, las cuales repercutieron no solamente en la edificación de nuevos ranchos para la crianza de pollos, sino en el acrecentamiento de la deuda común.
Ante estas circunstancias, adjudicar un carácter priva-tivo a los seis ranchos equivaldría a despojar a la señora Montalván Ruiz de la titularidad que tanto la ley como nuestra jurisprudencia reiteradamente han reconocido. Más aún, sería condonar el monopolio que un condueño ejerce sobre prácticamente el único bien de la comunidad, relegando al ex cónyuge —la señora Montalván. Ruiz— a recibir únicamente el beneficio de vivir sin la obligación de pagar un canon de arrendamiento en un inmueble propie-dad de su ex suegro, Don Tomás. Tal solución no procede, pues la peticionaria señora Montalván Ruiz, como cotitu-lar, tiene derecho a percibir los frutos producto del negocio avícola y a servirse de él sin menoscabar, a su vez, los derechos del otro comunero, el señor Rodríguez Navarro. Esta alternativa no pretende prolongar la existencia de la sociedad legal de gananciales que, por mandato de ley, quedó extinta con el divorcio, sino que aspira a adjudicar la participación por partes iguales que la ley reconoce a cada comunero, a falta de prueba en contrario. Tal solución se hace forzosa cuando es uno sólo de los condueños quien tiene el control de los bienes comunes y quien ha hecho gestiones por las cuales ha resultado obligada la comunidad. Sostenemos, por lo tanto, que erró el Tribunal de Circuito al resolver que por el solo hecho de ser el señor Rodríguez Navarro administrador del negocio avícola, los ranchos construidos con los préstamos comerciales —que a su vez fueron pagados con los ingresos de dicho negocio— pasaron a formar parte de su patrimonio privativo.
Ahora bien, resulta incontrovertible el hecho de que el señor Rodríguez Navarro se ha desempeñado como único *455administrador del negocio perteneciente a la comunidad. De esta forma, ha aportado su esfuerzo y trabajo para el acrecentamiento del acervo común. Como previamente se-ñalamos, las gestiones administrativas que realizó el señor Rodríguez Navarro tuvieron la aprobación tácita de su ex cónyuge, la señora Montalván Ruiz.
Actualmente existe un silencio legislativo en cuanto a disposiciones que reglamenten la administración de la co-munidad postganancial. El legislador parece haber tenido en mente que la liquidación se produciría de forma inme-diata con la disolución de la sociedad legal de bienes gananciales. La realidad, sin embargo, ha sido otra. El es-tado de indivisión suele perdurar un tiempo prolongado, y esto hace necesario utilizar otras figuras jurídicas para re-gir sus actividades. Puede haber una designación expresa o tácita de un administrador por parte de los ex cónyuges cotitulares del patrimonio. También puede ocurrir que la administración recaiga sobre uno de los ex cónyuges, quien se convertiría en un “mandatario con mandato tácito o ... [en] un gestor de negocios sin mandato, para los actos de administración urgent ... que es propia de un comunero”. (Énfasis suplido.) Rams Albesa, op. cit., pág. 419.
En tales circunstancias, el administrador “est[á] some-tido a las reglas propias del mandatario con mandato tá-cito o a las reglas relativas a la gestión de negocios ajenos ... pudiéndosele exigir responsabilidades de su gestión .. Rivera Fernández, op. cit., pág. 112. Por lo tanto, en atención al trabajo y esfuerzo desplegados por el señor Rodrí-guez Navarro, debemos reconocerle un derecho a ser remu-nerado por sus gestiones administrativas. Como expone el tratadista Rams Albesa, “el administrador tiene un efec-tivo derecho a que su trabajo se remunere”. Rams Albesa, op. cit., pág. 419. Así lo reconoce el Código Civil al disponer que el mandato puede ser remunerado o gratuito. Art. 1602 del Código Civil, 31 L.P.R.A. see. 4423. Al momento de la *456liquidación, se debe asignar un sueldo razonable de admi-nistrador como retribución de sus gestiones administrativas.
Ahora bien, como surge del testimonio del propio señor Rodríguez Navarro, éste percibía en su totalidad los ingre-sos producto del negocio,(16) por lo tanto, es menester de-terminar si se benefició con una cantidad mayor a la que tiene derecho como remuneración razonable por su trabajo administrativo. Para ello es necesario examinar sus plani-llas de contribución sobre ingresos, que se admitieron en evidencia. En la eventualidad que el análisis de los ingre-sos reportados arrojara que utilizó para su beneficio personal una cantidad mayor a la que le correspondía como sueldo, el señor Rodríguez Navarro tendría que restituir al acervo común la porción utilizada en exceso. Si ocurriese el caso contrario, es decir, que utilizó una cantidad menor a la que le correspondía como remuneración razonable por sus servicios, al hacerse la liquidación de la comunidad habría que restituirle tal cantidad. Con esta solución ase-guramos que cada uno de los ex cónyuges pueda benefi-ciarse de los bienes comunes y, a su vez, que se retribuya a uno de ellos su trabajo administrativo que, aunque ha sido llevado a cabo de forma unilateral y absoluta, indudable-mente merece ser compensado.
Una vez determinado el carácter común de los bienes que componen el negocio avícola, y reconocida la gestión administrativa del señor Rodríguez Navarro como un dere-cho a ser remunerado, nos corresponde examinar los pre-ceptos aplicables para llevar a cabo la liquidación del negocio.
HH I — I HH
La liquidación de la sociedad legal de gananciales, y de la comunidad de bienes que surge luego de su disolución, *457comprende todas las operaciones necesarias para determi-nar la existencia e identificación de los bienes que compo-nen el haber común. Luego se procederá a su división por partes iguales entre ambos ex cónyuges o sus sucesiones en interés. A esta cantidad o valor final, a ser dividido por mitad, se llega después de deducir y adjudicar los créditos correspondientes a cada uno. Lo anterior conlleva la nece-sidad de identificar aquellos bienes que corresponden pri-vativamente a cada uno de los ex cónyuges, así como aque-lla parte de los bienes comunes que se haya utilizado para beneficio exclusivo de uno de los comuneros y de las res-ponsabilidades imputables al caudal común. En términos generales, la liquidación se puede resumir en tres opera-ciones: (1) formación de inventario con avalúo y tasación; (2) determinación del haber social o del balance líquido partible, y (3) división y adjudicación de los bienes gananciales. Rosa Resto v. Rodríguez Solis, 111 D.P.R. 89, 91 (1981); Janer Vilá v. Tribunal Superior, 90 D.P.R. 281, 300-301 (1964).(17)
El inventario es la fase inicial del proceso. Se le define como la relación detallada del activo (bienes y derechos) y pasivo (obligaciones y cargas) de la comunidad en el mo-mento de su disolución, acompañada de su tasación. Quetglas v. Carazo, 134 D.P.R. 644, 657 (1993). En el activo se debe incluir el conjunto de los bienes comunes, incluso los privativos de cada ex cónyuge, a los fines de conocer las posibles transformaciones que éstos sufrieron y que reper-cuten en los gananciales y en su determinación. R. Serrano Geyls, Derecho de familia de Puerto Rico y legislación com-parada, San Juan, Programa de Educación Jurídica Continua de la Universidad Interamericana de Puerto Rico, Facultad de Derecho, 1997, Vol. I, pág. 458.
Concluido el inventario, se procede al avalúo o tasación *458de los bienes. Aunque la referencia a esta operación surge de modo incidental en el Art. 1324 del Código Civil, 31 L.P.R.A. see. 3699, ésta se podrá llevar a cabo utilizando peritos o mediante acuerdo de los interesados, “ ‘el cual, obviamente, nunca sustituye los derechos que puedan real-mente existir’ ”. (Énfasis suplido y en el original.) Serrano Geyls, op. cit., pág. 459. Una vez se pagan las deudas, car-gas y obligaciones de la comunidad de bienes, se hace la liquidación y se les reparte por partes iguales el remanente a los ex cónyuges. íd., págs. 458-459; Art. 1319 del Código Civil, 31 L.P.R.A. see. 3694.
Del expediente no surge un inventario de todos los bienes de la pareja al decretarse el divorcio y disolverse la socie-dad legal de bienes gananciales. Ante la inexistencia de un inventario, y por tratarse el bien en controversia de un negocio en marcha, resulta necesario hacer algunos seña-lamientos sobre los factores que se deben tomar en consi-deración a los fines de determinar el valor del negocio.
IV
Un negocio en marcha (going concern) se ha definido como aquel que se mantiene operando de forma continua y con la expectativa de seguir funcionando indefinida-mente.(18) El valor de un negocio en marcha (going concern value) comprende no sólo el valor de los bienes muebles e inmuebles que en particular componen los haberes del ne-gocio, sino también los bienes muebles intangibles, como lo sería su plusvalía (goodwill). Black’s Law Dictionary, 7ma ed., Minnesota, West Publishing Co., 1999, pág. 699. A su vez, la plusvalía ha sido definida como el acrecentamiento del valor de un negocio por causas extrínsecas, tales como *459la buena reputación y el patrocinio, entre otras. I. Rivera García, Diccionario de términos jurídicos, 2da ed. rev., Oxford, Equity Publihing Corp., 1985, pág. 207.
Para determinar el valor de un negocio en marcha es necesario tomar en consideración algunos factores, tales como: (1) el historial financiero del negocio; (2) la proyec-ción futura de las ventas y los gastos del negocio; (3) la inversión de capital requerida por el negocio en el futuro; (4) el historial general del negocio; (5) los productos que mercadea; (6) información sobre competencia, suplidores, contratos, licencias, certificaciones y reclamaciones, si alguna. G.V. Smith, Corporate Valuation: A Business and Professional Guide, Nueva York, John Wiley & Sons, 1988, pág. 11. Dentro del proceso de avalúo del negocio en mar-cha, es decir, de la determinación de su justo valor en el mercado, deberán identificarse: los activos tangibles,(19) como por ejemplo terrenos, mejoras al terreno, edificacio-nes, maquinarias y equipo, muebles de oficina, herramien-tas, vehículos y construcciones en progreso; y los activos intangibles,(20) entre los que se incluyen patentes, contra-tos y mano de obra. Smith, op. cit., pág. 46. Asimismo, de-berán formar parte del avalúo los activos y pasivos corrien-tes y la plusvalía que el negocio ha generado a través de los años.(21)
Conviene puntualizar que el valor, tanto del negocio en marcha como del resto de los bienes y las cargas que inte-gran la comunidad de bienes postganancial a ser liqui-dada, se debe estimar hasta el momento en que se lleve a cabo la liquidación. Debido a lo anterior, el avalúo de los *460bienes, incluyendo el negocio avícola, así como el de sus obligaciones, se debe computar hasta el momento en que se decrete la liquidación y, por ende, no debe limitarse hasta 1993, como solicitó la peticionaria, señora Montalván Ruiz. Es menester reiterar que los tribunales concederán el re-medio que en Derecho proceda, aun cuando las partes no lo hayan solicitado o hayan solicitado uno distinto. Regla 43.6 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Marín v. Fastening Systems, Inc., 142 D.P.R. 499, 513 (1997).
V
En síntesis, entendemos que los ranchos del negocio aví-cola construidos durante la vigencia del matrimonio Rodrí-guez Montalván pertenecen a los ex cónyuges en partes iguales por tener la naturaleza de bienes gananciales. De otra parte, los ranchos construidos luego de decretado el divorcio pertenecen a la comunidad postganancial surgida entre la señora Montalván Ruiz y el señor Rodríguez Navarro. Cada uno de ellos tiene una cuota por partes iguales en los bienes que integran la comunidad. Además, en vista de las gestiones administrativas que como manda-tario ejerció el señor Rodríguez Navarro, debería asignár-sele una remuneración razonable por sus servicios. Poste-riormente, deberían liquidarse los bienes que componen la comunidad postganancial a la luz de los factores expuestos sobre la valoración de un negocio en marcha. Este proceder salvaguarda el derecho de propiedad de cada uno de los ex cónyuges —sin prolongar por fíat judicial la existencia de una sociedad legal de gananciales que la ley declara extin-ta— y, a su vez, protege los intereses del comunero que no tuvo participación en la administración del caudal que per-maneció en copropiedad.
Por los fundamentos antes expuestos, revocaríamos la sentencia emitida por el Tribunal de Circuito y devolvería-mos el caso al Tribunal de Primera Instancia para la con-*461tinuación de los procedimientos de forma compatible con lo aquí resuelto.

(1) La Administración de Pequeños Negocios es una agencia federal que se de-dica principalmente a ayudar a pequeños negocios mediante la concesión de présta-mos a intereses bajos y ofreciendo ayuda técnica.


(2) Transcripción de la vista en su fondo, testimonio del señor Rodríguez Navarro, pág. 123.


(3) Así se expresó en la sentencia que emitió el Tribunal de Primera Instancia, Sala Superior de Caguas, el 8 de octubre de 1997.


(4) Esta información surge de la sentencia que emitió el foro apelativo interme-dio, de la cual se recurre.


(6) Transcripción, supra, pág. 211.


(6) La peticionaria también planteó los siguientes errores que, por la conclusión a la que llegamos, no es necesario discutirlos:
“Abusó de su discreción el Tribunal de Circuito de Apelaciones al solicitar la transcripción de la vista cuando las partes habían dado como correctas las determi-naciones de hechos de la sala sentenciadora, causándole con ello perjuicio a la [peticionaria] al traer un hecho nuevo no concluido por instancia que causó la revo-cación del remedio solicitado y adjudicado.
“Erró el Tribunal de Circuito de Apelaciones al resolver!,] en ausencia de prueba[,] que el demandado-recurrido derrotó la presunción de ganancialidad de los bienes existentes al momento del divorcio de las partes.”


(7) Sobre la sociedad legal de bienes gananciales véanse, además: Bidot v. Urbino, 158 D.P.R. 294 (2002); Int’l Charter Mortgage Corp. v. Registrador, 110 D.P.R. 862, 866 (1981); R. Serrano Geyls, Derecho de familia de Puerto Rico y legislación comparada, San Juan, Programa de Educación Jurídica, Universidad Interameri-cana de Puerto Rico, Facultad de Derecho, 1997, Vol. I, pág. 338; J.M. Manresa y Navarro, Comentarios al Código Civil Español, 6ta ed. rev., Madrid, Ed. Reus, 1969, T. IX, págs. 633, 638; F. Fortuny Comaposada, Régimen de bienes en el matrimonio: texto, jurisprudencia y comentarios, Barcelona, Colección Nereo, 1962, págs. 213-225; J.M. Reyes Monterreal, El régimen legal de gananciales, Madrid, Gráficas Menor, 1962, pág. 454.


(8) De acuerdo con Manresa:
“Es ganancial lo que pertenece a la sociedad conyugal o a ambos esposos en común, y no privativamente a cualquiera de ellos. Es ganancia el sobrante del activo sobre el pasivo de la comunidad al tiempo de la liquidación, el beneficio resultante después de reintegrar a cada cónyuge su capital propio y cubrir todas las obligacio-nes de la sociedad.” (Énfasis suplido.) Manresa, op. cit., pág. 639.


(9) La titularidad de estos primeros cinco ranchos no está en controversia. Éstos pertenecen a Don Ibmás, padre del señor Rodríguez Navarro, por haber sido quien asumió los costos para su construcción.


(10) Véanse: Residentes Sagrado Corazón v. Arsuaga, 160 D.P.R. 289 (2003); Bidot v. Urbino, supra; Soto López v. Colón, 143 D.P.R. 282, 287-288 (1997); Calvo Mangas v. Aragonés Jiménez, 115 D.P.R. 219, 228-229 (1984); García López v. Méndez García, 102 D.P.R. 383, 395 (1974).


(11) Ésta es la comunidad romana, que es la reglamentada por nuestro Código Civil.


(12) Sobre los bienes que integran la comunidad de bienes, Albaladejo señala que “... la masa ganancial no se transforma, es su régimen el que cambia, aplicado a los bienes existentes (o, eventualmente, sus subrogados), que siguen gravados con las mismas deudas, conservando la misma coherencia externa e idéntica autonomía ...”. (Énfasis suplido.) M. Albaladejo, Comentarios al Código Civil y compilaciones forales, 2da ed., Madrid, Ed. Rev. Der. Privado, 1999, pág. 593.


(13) Con el objetivo de evitar que uno de los comuneros ejerza el control absoluto de los bienes en copropiedad, el Código Civil establece las normas referentes a la autoridad que tienen los condueños sobre ella. Así, cualquier comunero podrá obligar a los demás a contribuir con los gastos que genere la conservación de los bienes que integran la comunidad. Art. 329 (31 L.P.R.A. see. 1274). En aquellos casos donde se trate de un acto de administración, serán obligatorios los acuerdos de la mayoría de los comuneros y se entenderá por mayoría los participantes que representen la mayor cantidad de los intereses por los que esté compuesta la comunidad. Art. 332 (31 L.P.R.A. see. 1277). Cuando el acto que se pretenda llevar a cabo conlleve una alte-ración de la cosa común, se requerirá el consentimiento unánime de los condueños, aun cuando de ese acto se deriven ventajas para todos los comuneros. Art. 331 (31 L.P.R.A. see. 1276). Sobre este particular, véase Residentes Sagrado Corazón v. Arsuaga, supra.


(14) Atendiendo a esta circunstancia, indica el tratadista Diez-Picazo que existen dos soluciones.
“La primera es la rigurosa aplicación del principio de subrogación real: el bien adquirido entra a formar parte del patrimonio colectivo si la contraprestación que se paga procedía de él. La segunda es entender que la sociedad es acreedora simple-mente de lo que se dispuso para adquirir, pero el bien adquirido no es suyo ... Nos inclinamos por la primera solución.” (Enfasis suplido.) Diez-Picazo y Gullón, op. cit., págs. 216-217.
El tratadista Rivera Fernández también se ha ocupado de examinar la contro-versia que nos atañe. De acuerdo con su posición, cuando un ex cónyuge tiene el control de todos los bienes de la comunidad postganancial y adquiere bienes a título oneroso a costa del caudal común, hay que optar entre dos preceptos legales: el de la subrogación real, y el principio de que el que percibe rentas y frutos de la comunidad postganancial, tiene que devolverlos. De acuerdo con el primero de estos preceptos —el de la subrogación real— lo adquirido se integra a la masa patrimonial común y sustituye la prestación. Respecto a la segunda alternativa, el que se apropió “de frutos o rentas comunes, debe, simplemente, devolverlas, pero no está obligado a más, conservando el dominio de lo adquirido”. M. Rivera Fernández, La Comunidad Postganancial, Barcelona, J.Ma. Bosch, editor, 1997, págs. 79-80.
Rams Albesa ha asumido una postura similar a la del profesor Diez-Picazo al indicar que al régimen de copropiedad existente entre los ex cónyuges se integrarán los bienes “subrogados a que dé lugar el tráfico de unos y otros”. J.J. Rams Albesa, La Sociedad de Gananciales, Madrid, Ed. Tecnos, 1992, pág. 418. Igual solución proveen Albaladejo y LaCruz Berdejo al indicar que a la masa común pertenecen los bienes que pertenecían a la sociedad ganancial, así como los bienes subrogados. Albaladejo, op. cit.; J.L. Lacruz Berdejo y F.A. Sancho Rebullida, Elementos de Derecho Civil, 4ta ed., Barcelona, J.Ma. Bosch, editor, 1997, T. IV, pág. 354.
Al referimos a la subrogación real es menester señalar que ésta implica la permanencia de una misma condición jurídica sobre un elemento patrimonial que sustituye o reemplaza a un elemento anterior. Aunque se opera un cambio de cosas, producto, por ejemplo, de una enajenación, tal cambio deja inalterada la situación jurídica preexistente que calificaba a la cosa sustituida o cambiada. Véase R.M. Roca Sastre, Estudios Varios, Instituto de España, 1988, págs. 30-31.


(15) Un examen de la transcripción de la vista en su fondo que consta en autos revela que la señora Montalván Ruiz, a pesar de conocer la ampliación que experi-mentó el negocio, no se opuso ni impidió las gestiones de su ex esposo. Como señala Beltrán de Heredia, en los actos de administración donde haya inercia por parte del otro cotitular, se estimará que ha mediado aprobación tácita de los actos del otro comunero. J. Beltrán de Heredia y Castaño, La comunidad de bienes en derecho español, Madrid, Ed. Rev. Der. Privado, 1954, págs. 298-310.


(16) Transcripción, supra, pág. 211.


(17) Véase, además, M. Fraticelli Torres, Un nuevo acercamiento a los regímenes económicos en el matrimonio: la sociedad legal ele gananciales en el derecho puerto-rriqueño, 29 (Núm. 2) Rev. Jur. U.I.P.R. 413, 506-509 (1995).


(18) En inglés se define: “going concern, a commercial enterprise actively engaging in business with the expectation of indefinite continuance.” (Énfasis en el original.) Black’s Law Dictionary, 7ma ed., Minnesota, West Publishing Co., 1999, pág. 699.


(19) Activos tangibles son aquellos sujetos a ser percibidos por el tacto. M. Moliner, Diccionario de uso del español, 2da ed., Madrid, Bd. Gredos, 1998, T. 2, pág. 1177.


(20) Activos intangibles son aquellos que carecen de sustancia física. Smith, op. cit., pág. 129.


(21) En los activos corrientes están incluidos el efectivo, las inversiones a corto plazo, las cuentas por cobrar y el inventario (materia prima, bienes en proceso y bienes terminados). Los pasivos corrientes incluyen las cuentas por pagar y las por-ciones de deudas a pagar a largo plazo, entre otros.